Merrick, J.
The plaintiff claims the lumber under two bills of sale thereof from John Adams. The contract of sale was made and completed in the State of Maine, where the vendor and vendee then both were; but the lumber thus sold was then lying on a wharf in Beverly in this state. It does not appear, and it has not been suggested, that the contract of sale was in contravention of, or invalid under, the laws of the State of Maine. It cannot be affected by the provisions of the statute of this commonwealth, Rev. Sts. c. 28, § 154, which has no extraterritorial operation. And being legal and valid by the laws of the state where the contract was made, the bills of sale made for a good and valuable consideration transferred the property to the plaintiff from Adams, and the sale was thereupon effectual against him, and against all other persons, except subsequent bona fide purchasers and attaching creditors, who should obtain possession thereof before there' was any delivery to or possession taken by the plaintiff of the same.
Whether there was any such delivery or possession taken by the plaintiff of the lumber before it was attached by the defendant was submitted to the jury upon proper and correct instructions ; and their verdict is decisive upon that question.

Exceptions overruled.